 518DECISIONSOF NATIONALLABOR RELATIONS BOARDH. E. Droese,d/b/a R.&H. Cabinet & Building CompanyandCuyahoga,Lake, Geauga and Ashtabula CountiesCarpenters'DistrictCouncil,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO. Case8-CA-5495corrections described below, adopts the findings of fact,conclusions of law, and recommendations of the TrialExaminer.2ORDERMay 19, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn September 19, 1969,TrialExaminerCharles W.Schneider issued his Decision in the above-entitled pro-ceeding in which he: (1)granted the General Counsel'smotion for summary judgment on the ground thatRespondent had neither filed an answer to the complaint,nor a response to the motion for summary judgment;(2) found,on the basis of the allegations of the complaintwhichhe accordingly deemed to be admitted, thatRespondent had engaged and was engaging in the unfairlaborpractices alleged in the complaint;and (3)recom-mended that Respondent cease and desist from suchunfair labor practices and take certain affirmative action,all as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondent filed a motion to dismiss orin the alternative,motion for a rehearing and exceptionsto Trial Examiner'sDecision,and a supporting brief.General Counsel and the Charging Party filed exceptionsto the TrialExaminer'sDecision with supporting briefs,and briefs in opposition to Respondent's motion.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the NationalLaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The Board having reviewed the Trial Examiner'sDeci-sion,themotions,exceptions, and briefs referred toabove,and the entire record in this case,hereby (1)denies Respondent's motion to dismiss, or in the alterna-tive,motion for rehearing;' and (2)subject to certainiRespondent, by its motions, alternatively requests dismissal of thecomplaint or resubmission of the case to the Trial Examiner, withleave to file an answer and be provided an opportunity for a hearingGeneral Counsel and the Charging Party oppose these motionsDismissal is soughtsolelyon the asserted ground that Respondentis engaged in an intrastate retail business, and that the complaint doesnot allege nor does the record otherwise establish that Respondent'sannual gross volume of business meets the $500,000 discretionary stand-ard normally applied by the Board for assertion of jurisdiction overemployers in a retail businessRespondent represents that, in fact,itsgross volume of business for the calendar year ending January31, 1969, was less than $350,000 00. Respondent's motion for a "rehear-ing" sets forth no basis for reversing the Trial Examiner's findingsand conclusions other than the one stated in its motion to dismissThis is confirmed by Respondent's exceptions to the Trial Examiner'sDecision and its supporting brief. These documents reveal that-exceptfor one minor particular which is conceded by the other parties tobe inaccurate, and which we correct below-Respondent does not affirma-tively challenge the accuracy of any of the Trial Examiner's specificfindings save as they are related to its basic contentions that its operationsare retail in nature and do not meet the Board's $500,000 jurisdictionstandard for retail interprisesWe reject Respondent's motions for the following reasons First,we find that Respondent has not shown good cause for failing toPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, as herein modified, and herebyorders that the Respondent, H. E. Droese, d/b/a R.& H. Cabinet & Building Company, Rome, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder with the following modification.Delete paragraph 2(a) of the Trial Examiner's recom-mended Order, and substitute therefor:file an answer to the complaint, even though it was on notice thatitwas required to do so-a failure which was subsequently compoundedby its failure to file any response to the General Counsel's motionfor summary judgment or to the Trial Examiner's Order to ShowCause why such summary judgment should not be granted. Respondent'sbelated explanation,that it had "never used an attorney" and didnot retain one in this case until after summary judgment was granted,does not impress us as adequate excuse Secondly,Respondent's conten-tion that the Board lacks jurisidiction over its operations is withoutmerit Respondent does not even now affirmatively challenge the accuracyof the facts alleged in the complaint relating to the indirect inflowof material to Respondent's construction sites from out-of-state sourcesIt is thus clear that the Board has statutory jurisdiction over Respondent.Finally, even if it be assumed that Respondent's gross volume ofbusiness does not satisy the Board's retail industry standards, thiswould not control our disposition of this case in any event, as theBoard has indicated in earlier cases that it will assert jurisdictionover employers who, like the Respondent, are engaged in the "buildingand construction industry" ifeitherthe retail or nonretail jurisdictionalstandard is satisfied See, e g ,Harry Tancredi,137NLRB 743, 745,Hod Carriers' Local No 652, General Laborers' Union AFL-CIO (EarlC Worley),147NLRB 380, 381,Charles E. Lake Construction Co ,136 NLRB 1207.SIn their respective exceptions, each of the parties asserts thatthe effective term of the collective-bargaining agreement described inthe complaint as commencing on January 1, 1969, was orally changedtoFebruary 1, 1969 As all parties thus agree that the effective dateof the contract was February I, 1969, we shall correct the Trial Examin-er's Decision and the Board's Order accordinglyThe exceptions of the General Counsel and the Charging Party alsoassert that the contract's double time pay provisions-which Respondentunilaterally modified-are inaccurately described in all the formal docu-ments herein as requiring double time for hours worked over 40 Theyrequest that the record be corrected to relate Respondent's unlawfulunilateral action to the terms of the contract and that the recommendedorder be revised accordingly. We grant this request since we perceiveno prejudice to the Respondent in the circumstances.We deny, however, the further request of General Counsel andthe Charging Party that the remedial order recommended by the TrialExaminer be expanded to provide that Respondent pay into the Cuyaho-ga,Lake, Geauga and Ashtabula Counties Carpenters District CouncilPension Fund, its Hospitalization Fund, and the Carpenters' JointApprenticeship and Training Program Trust, contributions allegedlyrequired by the terms of the contract. The complaint dyes not specificallyallege as an unfair labor practice Respondent's failure to make suchcontributions into these funds nor was any reference thereto or tothe contract's requirements concerning them made in the General Coun-sel'smotion for summary judgment. Since Respondent was not puton timely notice that Respondent's alleged default in this respect wasinvolved in the complaint and it was not afforded an opportunity fora hearing thereon, we believe it would be a denial of procedural dueprocess for us at this time to expand the remedy in the manner requested182 NLRB No. 76 R. & H. CABINET & BUILDING CO."(a)Make its employees whole for any loss of paysuffered by them since February 1, 1969, as a resultof the Respondent's refusal and failure to pay doubletime for hourly work in accordance with provisionsfor double time hourly pay which are set forth in saidcollective-bargaining agreement between Respondent andtheUnion, with interest at 6 percent per annum onany amounts due."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge of unfair labor practices filed on June5, 1969,by Cuyahoga,Lake,Geauga andAshtabulaCounties Carpenters'District Council,United Brother-hood of Carpenters and Joiners of America,AFL-CIO,and duly served,the General Counsel of the Board,on July 24, 1969, bythe Acting Regional Director forRegion 8(Cleveland,Ohio),issued and duly serveda Complaint and Notice of Hearing alleging that H.E. Droese,d/b/a R.&H. Cabinet&Building Company,Rome,Ohio,the Respondent,had engaged in unfairlabor practices within the meaning of Section 8(a)(1)and (5)and Section 2(6) and(7) of the National LaborRelationsAct (29 U.S.C.A. 141,et seq.).Inter aliathe complaint contained the following noti-fication to the Respondent:You are further notified that pursuant to Sections102.20 and 102.21 of the Board's Rules and Regula-tions,the Respondent shall file with the undersignedActing Regional Director,acting in this matter ,asagent of the National Labor Relations Board, andoriginal and four(4) copies of an answer to saidComplaint within ten(10) days from the servicethereof,and that unless it does so all of the allega-tions in the Complaint shall be deemed to be admit-ted to be true and may be so found by the Board.Under dateof August27, 1969,Counsel for the Gener-al Counsel filed a motion for summary judgment allegingas ground therefor that Respondent had not filed ananswer to the complaint.In part,the motion for summaryjudgment stated that:Respondent has not filed any answer in the man-ner required by Section 102.20 to the Complaintand Notice of Hearing within 10 days from thedate of service thereof,nor at any time to thepresent date of August27, 1969,even though thismatter has been brought to Respondent's attentionby severaltelephone conversations with him point-ing out that he had failed to file an answer asrequiredby theBoard's Rules and Regulations.A copy of themotion for summary judgment wasduly served on the Respondent.The record does notdisclose any response thereto by the Respondent.On September 2, 1969,I issued an Order to ShowCause on motion of General Counsel for summary judg-ment,in which the parties were directed to show causeinwriting,if cause they had, on or before September15, 1969,as to whether or not the motion for summaryjudgment should be granted.The Orderfurther recited519that,"Ifno response disclosing material unresolvedissues litigable before and, requiring hearing by a trialexaminer is filed by September 15, 1969, the motionfor summary judgment may be granted forthwith." Cop-iesof the Order to Show Cause were duly servedon the Respondent. No response to the Order to ShowCause has been received from any party,includingRespondent.The Board's rules (Rules and Regulations and State-ments of Procedure, National Labor Relations Board,Series 8, as amended) provide that in default of ananswer the allegations of the complaint shall be trueand shall be so found unless good cause to the contraryisshown. Thus, Section 102.20 of the rules states,in part, as follows:The Respondent shall, within 10 days from theservice of the complaint, file an answer thereto.. . . All allegations in the complaint, if no answerisfiled,or any allegation in the complaint notspecifically denied or explained in an answer filed,unless the respondent shall state in the answerthat he is without knowledge, shall be deemedto be admitted to be true and shall be so foundby the Board, unless good cause to the contraryis shown.No answer having been filed to the complaint, noresponse having been filed by the Respondent to themotion for summary judgment or to the Order to ShowCause, and no cause to the contrary being shown, theallegations of the complaint are deemed to be admittedto be true, and it is so found.Accordingly, upon the basis of the record beforeme, including the complaint, I make the following fur-ther:FINDINGS AND CONCLUSIONS1.THEBUSINESS OFTHE RESPONDENTH. E. Droese,an individual,is,and has been atall times material herein, an individual proprietor doingbusiness under the trade name and style of R. & H.Cabinet & Building Company.Respondent maintains,and has maintained at all times material herein, itsprinciple office and place of business in Rome, Ohio,where it is engaged in the construction of homes.Duringthe calendar year 1968, Respondent,in the course andconduct of its business operations in Rome,Ohio, pur-chased, transferred,and delivered to it constructionjobsites materials such as lumber and other home buildingmaterials valued in excess of$50,000,which materialswere transported to said jobsites and received fromother enterprises,including,interalia,Forest City Mate-rialsCo.and Laird Lumber Company located in theState of Ohio,which other enterprises had receivedthe aforesaid materials directly from states other thanthe Stateof Ohio.Respondent is now,and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent is now,and has been at all times materialherein,an employer engaged in business primarily inthe building and construction industry within the meaningof Section 8(f) of the ActIITHE LABOR ORGANIZATIONINVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the ActThe Unionis a labor organization of which buildingand construction employees are members within themeaningof Section 8(f) of the ActIIITHE UNFAIR LABOR PRACTICESThe following employees of Respondent constitutea unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the ActAll employees performing carpenter work, exclud-ing office clerical employees,and all guards,profes-sional employees and supervisors as defined in theActOn August 14, 1968, Respondent and the Union execu-ted a collective-bargaining agreement covering all ofthe employees in the appropriate unit, which agreementby its terms was effective during the period from January1, 1969, to April 30, 1970,inclusiveAt all timesmaterial herein, the collective-bargainingagreement described above constituted an agreementcovering employees engaged in the building and construc-tion industry within themeaning ofSection 8(f) ofthe ActSince on or about January 1, 1969, and continuingto date,Respondent,without giving prior notice to,or consultation with, the Union, unilaterally changedexisting rates of pay,wages,or other terms and condi-tions of employment'of the employees in the appropriateunit so as to alter the existing rates of pay, wages,or other terms and conditions of employment,in thatRespondent refused and failed to pay any of its employ-ees double time for hourly work over forty hours perweek, and has, instead, paid each of them at the rateof one and a half times their regularhourly rate forsuch workCommencing on or about April 29, 1969, and continu-ing to date,Respondent has repudiated,and/or attemptedto rescind,the entire agreement described above, andhas at all times since that date refused to abide byany of the terms of said agreementBy the acts described above and by each of saidacts, Respondent did interfere with,restrain,and coerce,and is interfering with, restraining,and coercing itsemployees in the exercise of their rights guaranteedinSection 7 of the Act, and did thereby engage in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the ActBy the acts described above, and by each of saidacts, Respondent did refuse to bargain collectively, andis refusing to bargain collectively,with the representativeof its employees,and did thereby engage in, and isengaging in, unfair labor practices within the meaningof Section 8(a)(5) of the ActThe acts of Respondent described above occurringin connection with its operations described above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce, and constituteunfair labor practices affecting commerce within themeaningof Section 2(6) and (7) of the ActUpon the foregoing findings, conclusions, and theentire record in the case and pursuant to Section 10(c)of the Act, I recommend that the Board issue thefollowingORDERH E Droese,d/b/a R&H Cabinet&BuildingCompany, its officers,agents, assigns,and successorsshall1Cease and desist from(a)Unilaterally changing existing rates of pay,wages,hours, or other terms or conditions of employment ofemployees without prior notice to or consultation withthe collective-bargaining representative of such employ-ees(b)Repudiating or rescinding collective-bargainingagreements with the representative of its employees,or refusing to abide by the terms of said agreements(c)Refusing to bargain with the Union(Cuyahoga,Lake,Geauga and Ashtabula Counties Carpenters' Dis-trictCouncil,United Brotherhood of Carpenters andJoiners of America,AFL-CIO),or any other collective-bargaining representative of its employees(d) Interferingwith,restraining,orcoercing itsemployees in the exercise of their right of self-organiza-tion,to form labor organizations,join or assist theUnion,or any other labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in concerted activities for the purposeof collective bargaining or any other mutual aid orprotection as guaranteed in Section7 of the Act, orto refrain from any and all such activities,except asauthorized in Section 8(a)(3) and 8(f) of the Act2Take the following affirmative action required toeffectuate the policiesof the Act(a)Make its employees whole for any loss of paysuffered by them since January 1, 1969, as a resultof the Respondent's refusal and failure to pay employeesdouble time for hourly work over 40 hours per week,with interest at 6% per annum on any amounts due(b)Notify the Union that it will abide by the termsof the existing collective-bargaining agreement(c)Preserve and, upon request, make available tothe Board or its agents for examination and copyingall payroll records and reports and other records neces-sary to ascertain the amount of backpay due employees(d)Upon request bargain collectively with the Unionas the exclusive representative of the employees inthe appropriate unit R & H CABINET&BUILDING CO521(e)Post at its Rome,Ohio,place of business,copiesof the attached notice marked"Appendix"'Copiesof said notice,on forms provided by the RegionalDirector for Region 8, shall after being signed by aduly authorized representative of Respondent,be postedby the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after,in conspicuous places, including all places wherenotices to employees are customarily posted Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced or covered by anyother material(f)Notify the Regional Director for Region 8, inwriting,within 20 days from receipt of this Decision,what steps Respondent has taken to comply herewith 2'In the event this recommended Order is adopted by the Boardthe wordsA Decision and Order shall be substituted for the wordsRecommended Order of a Trial Examiner in the notice In thefurther event that the Board s order is enforced by a decree of theUnited States Court of Appeals the wordsA Decree of a UnitedStatesCourt of Appeals Enforcing an Order shall be substitutedfor the wordsA Decision and Order2 In the event these recommendations are adopted by the Boardthis provision shall be modified to readNotify the Regional Directorfor Region 8 in writing within 10 days from the receipt of this orderwhat steps Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Exam-iner of the National Labor Relations Board we herebynotify our employees thatWE WILL NOT change the rates of pay,wages,or other terms and conditions of employment ofemployees without first bargaining with their collec-tive bargaining representative under the ActWE WILLNOT repudiate or rescind collectivebargaining contracts made with the collective bar-gaining representative of any of our employees,or refuse to abide by such contractsWE WILL NOTinterfere with,restrain,or coerceemployees in their right to join or assist Cuyahoga,Lake,Geauga and Ashtabula Counties Carpenters'District Council,United Brotherhood of Carpentersand Joiners of America,AFL-CIO,or any otherunionWE WILL pay double time for overtime to allemployees who worked over 40 hours in any weeksince January 1, 1969, provided they are coveredby our contract with the Union We will pay interestof 6 percent on any such money due any employeeWE WILL abide by the contract with the UnionWE WILL bargain with the Union on demandas collective bargaining representative of all employees in the following appropriate unitAllemployees, performing carpenter work,excluding office clerical employees,and allguards, professional employees and supervi-sors as defined in the ActDatedByH E DROESE,D/B/A R &H CABINET & BUILDINGCOMPANY(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other materialAny questions concerning this notice may be directedto the Board's Regional Office, 1695 Federal Office Build-ing, 1240 East Ninth Street,Cleveland,Ohio 44199,Telephone216-522-3715